Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed December 20, 2021.

Specification
The abstract of the disclosure is objected to because “to move” on line 2 is confusing since it is grammatically awkward.  On line 6, “a physical quantity” is confusing since it is unclear what element of the invention has the physical quantity to which the applicant is referring.  On line 6, “takes” is confusing since it is unclear how the physical quantity “takes” a predetermined target value.  On line 7, “and determines that” is confusing since it is unclear what element of the invention the applicant is referring to.  On lines 7-8, “respect to the detecting unit” is confusing since it is unclear what the applicant is attempting to set forth.  Is the applicant referring to an abnormality with the detecting unit or that a comparison between the detecting unit and another element of the invention determines the abnormality?
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitations such as “in a mounting object” on line 4 of claim 1 render the claims indefinite because it is unclear how the opening and closing body 2 can be in the mounting object/automobile C.  Note that the opening and closing body is mounted on or mounted to the mounting object C rather than being mounted in the mounting object C.  Recitations such as “takes” on line 16 of claim 1 render the claims indefinite because it is unclear how the physical quantity “takes” the predetermined target value.  Is the applicant reciting that the physical quantity is assigned a predetermined target value?  Recitations such as “with respect to the detecting unit” on lines 18-19 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to recite.  Is the applicant referring to an abnormality with the detecting unit or that the detecting unit detects an abnormality?  Also see “with respect to the detecting unit” on line 3 of claim 4 and on line 4 of claim 6.  Recitations such as “obtained actually” on line 20 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Does the detecting unit have an actual output and a theoretical output?  Recitations such as “predetermined information” on line 20 of claim 1 render the claims indefinite because it is unclear if the predetermined information is the same as or different from the predetermined target value set forth above.  Recitations such as 

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
	The applicant’s comments are not persuasive because, like the claims, they are not well understood.  For example, the applicant refers to the physical quantity “taking” a predetermined value and an abnormality occurring with respect to the detecting unit.  These phrases are confusing for the reasons as set forth above.  The applicant’s comments concerning a failure of the detecting unit or disconnection in wiring between the detecting unit and the control unit are not persuasive because they are not supported by the language of the claims.
	It is suggested that the applicant amend the claims to bring them into conformance with 35 USC 112 second paragraph so that a proper analysis of the claimed invention can be made in light of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634